Citation Nr: 1113716	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-13 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in WACO


THE ISSUE

Entitlement to nonservice connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from November 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted entitlement to a nonservice connected pension effective April 1, 2006, but discontinued that entitlement for excessive income effective July 1, 2006.

It is unclear whether the Veteran has perfected appeals on a number of reopened claims regarding service connection fort hearing loss, low back disability, right knee patellofemoral pain syndrome, a left knee injury, and a rib disorder.  Statements of the case were issued with respect to each of these conditions, but correspondence or substantive appeals are not reflected in the claims file or in the Virtual VA computer system of electronic records.  As is discussed below, it appears many of the Veteran's claims have been tracked both in paper files and electronic form, and neither appears complete.  These matters are therefore referred to the RO for appropriate action, to include determining whether or not the record with respect to each is complete, and if appeals are in fact currently open and pending on all or some of the issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for clarification of the issue on appeal, and to ensure a complete record for appellate review.

In August 2006, the RO issued a decision granting entitlement to nonservice connected pension from April 1, 2006 to July 1, 2006.  At that time, entitlement to payment of the benefit ceased, as the Veteran's income was found to exceed the maximum allowable pension rate (MAPR) for that fiscal year.  The Veteran appealed that determination, and in January 2007, a revised pension award was issued by the Pension Maintenance Center (PMC) in St. Paul, Minnesota.

The PMC granted entitlement to nonservice connected pension benefits from April 1, 2006, to November 1, 2006, the date the Veteran's Social Security Administration award was effective.  The SSA award raised his countable income above the MAPR.

A Statement of the Case (SOC) was issued in March 2007, and the Veteran filed a timely substantive appeal that same month.  This perfected the issue of entitlement to a nonservice connected disability pension; the Veteran disputed the calculation of his countable income, particularly in light of his submissions of information regarding medical expenses and repayment of benefits to his long term care insurance carrier.

In June 2007, the PMC again issued a decision, finding the Veteran's income exceeded the MAPR.  The Veteran continued to dispute this determination, and requested an explanation of the income amounts reflected in the notice letter.  In September 2007, the PMC continued the denial based on excessive income, but determined that it had improperly counted $12,012.00 as income twice.  Even when this amount was eliminated, however, the Veteran's income still exceeded the applicable MAPR.

The paper claims file reflects that additional documents regarding income for 2007 and 2008 were received by the PMC in February 2008.  Based on these submissions, the PMC reinstated the award of nonservice connected pension benefits effective February 1, 2008.  The PMC cited a reopened claim for pension dated February 1, 2008 as granting it jurisdiction to do so.

It is unclear if this grant of award satisfies the Veteran's appeal, which would include dates prior to the reinstatement, or if the Veteran had in fact withdrawn his appeal prior to the grant.  A review of the hard copy paper claims file and the electronic record in Virtual VA clearly show that some documents are missing.  There is no February 1, 2008 correspondence from the Veteran, for example.  Other documents have been printed from Virtual VA and associated with the paper file, and it appears the reverse is true, as well.  The Board is in no way confident, however, that even reading both the paper and hard copy files together provides an accurate record of the claims.  This is true of all the Veteran's claims.  Documents are mixed between the sources, with some duplicates and some existing only in one location or the other.

On remand, the agency of original jurisdiction, be it the RO or the PMC, must assemble a single, corrected file for adjudication purposes, containing all relevant correspondence and evidence regarding pension entitlement.

Finally, the record reflects that a hearing was conducted before a Decision Review Officer in June 2010.  No transcript of this hearing is of record, nor is there any summary of a conference.  It cannot be determined what issues were discussed, or if any evidence relevant to the issue apparently on appeal was raised.  On remand, a record of the June 2010 hearing must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and determine whether he wishes to pursue a further appeal with regard to his entitlement to nonservice connected pension.  If he wishes to withdraw his appeal, such must be obtained in writing and associated with the claims file.

2. If the Veteran fails to respond or indicates he wishes to pursue his appeal, reconcile the Virtual VA and physical claims files to ensure that all correspondence between the Veteran and VA, to include development letters, notification letters, submissions of evidence, and due process notices are associated with each location.  All letters from VA must bear a date stamp indicating their date of mailing.

3. If the Veteran fails to respond or indicates he wishes to pursue his appeal, obtain a transcript of the June 30, 2010 DRO hearing.  If a conference was conducted in place of the hearing, a memorandum summarizing such must be associated with the claims file.

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



